Citation Nr: 9928286	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-25 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran served on active duty November 1965 to July 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 decision by the Committee 
on Waivers and Compromises (Committee) located in the 
Department of Veterans Affairs (VA), Houston, Texas, Regional 
Office (RO).  The decision denied the veteran's request for a 
waiver of recovery of his loan guaranty indebtedness, in the 
amount of $17,818, plus accrued interest, under the standards 
of equity and good conscience.

The Board, in August 1995, remanded the case for further 
development.  The veteran's claim was returned to the Board 
in June 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested by the 
RO. 

2.  The veteran obtained a VA guaranteed loan in October 
1979, secured by property that he purchased in Texas, and 
agreed to indemnify the VA in the event of a loss by the VA 
following a default and foreclosure sale of the subject 
property.  

3.  There was a default in the veteran's VA guaranteed loan 
necessitating a foreclosure of the subject property used as 
security for the loan resulting in the creation of the 
veteran's loan guaranty indebtedness in the amount of 
$17,818, plus accrued interest.

4.  The foreclosure was conducted in accordance with the laws 
and regulations of the VA and the laws of the State of Texas.  
The veteran had actual knowledge of the foreclosure.  There 
is no evidence showing that the loan guaranty indebtedness 
was not valid in its' creation.  

5.  The veteran was significantly at fault in the creation of 
his loan guaranty indebtedness.  The veteran's fault was not 
mitigated as he failed to cooperate with the note holder.
6.  The veteran would be unjustly enriched if a waiver of the 
loan guaranty indebtedness were granted.  

7. The veteran's income, with consideration of the costs of 
life's basic necessities and after according the debt to the 
VA the same regard given to any other debt, is sufficient to 
permit repayment of the loan guaranty indebtedness without 
resulting in excessive financial difficulty, and repayment of 
this indebtedness would not be inequitable.


CONCLUSIONS OF LAW

1.  There was a loss by the VA after default on the VA 
guaranteed loan and foreclosure of the property which 
constituted the security for the loan.  38 U.S.C.A. 
§§ 5107(a), 5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).  

2.  Recovery of the veteran's loan guaranty indebtedness 
would not violate the principles of equity and good 
conscience.  38 U.S.C.A. § 5302;  38 C.F.R. § 1.965(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for waiver of recovery of the loan 
guaranty indebtedness is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, we find that he has 
presented a claim which is not inherently implausible.  As 
his claim is well grounded, the Board must consider whether 
the VA has complied with the duty to assist the veteran in 
development of facts pertinent to his claim.  The record 
shows that the Board's August 1995 remand was for the purpose 
of accommodating the veteran's request for a Travel Board 
hearing.  For reasons which can not be ascertained from the 
current record, the veteran failed to appear for an August 
1998  Travel Board hearing and the claim was returned to the 
Board.  Further, there is no indication that there are 
additional records pertinent to the veteran's claims which 
have not been requested.  Consequently, no further assistance 
to the veteran is required to comply with the duty to assist 
the veteran mandated by 38 U.S.C.A. § 5107(a).

Factual Background

The documentary evidence before the Board supports the 
following factual summary:

In November 1979 the veteran purchased a home in Texas, 
utilizing a 10.5 percent VA guaranteed loan in the amount of 
$89,900.  In conjunction with the purchase of the property, 
the veteran submitted a deposit of $500 with his purchase 
offer in August 1979 and executed a VA Application for Home 
Loan Guaranty VA Form 26-1802 in September 1979.  In that 
document, the veteran certified and agreed to repay the VA 
any claim which the VA would be required to pay the note 
holder on account of default under the terms of the loan.  He 
also acknowledged that he was aware that he would not be 
relieved from his indemnity obligation to the VA unless a 
creditworthy veteran was found to assume the loan and 
substitute his or her entitlement for the veteran's.

In the Notice of Default issued by the note holder in March 
1986, it was indicated that the veteran's initial default on 
the loan occurred in January 1986 and that the reason for the 
default seemed to be an improper regard for the obligation.  
The note holder reported that efforts to contact the veteran 
by letter were unsuccessful, that alternatives to avoid 
foreclosure were offered to no avail and that collection 
efforts had been exhausted.  The monthly payments due on the 
loan for principal, interest, tax and insurance totaled 
$1,134, and the total amount of the default was $3,671.

A Notice of Intention to Foreclose was issued by the note 
holder later in March 1986, which stated that proceedings 
would be instituted on or after April 27, 1986, and indicated 
that the date of the first uncured default was January 1, 
1986.  It was noted that the subject property was currently 
occupied by the original owner.  It was indicated that the 
possibilities of curing default had been exhausted.
An appraisal of the subject property was conducted in June 
1986.  The subject property was valued in "as is" condition 
at $90,000.

In a Summary of Basis for Liquidation Procedure, completed by 
VA in August 1986, is was indicated that the property was 
occupied.  It was reported that the owner had not 
demonstrated a willingness to cooperate with VA and the 
servicer to reinstate the loan, that it was unknown as to 
whether the owner had the financial ability to make payments 
now or in the future and that the servicer had not refused 
forbearance.  It was stated that the borrower had been 
afforded an opportunity to dispose of the property and 
protect the equity.

A Substitute Trustee's Deed was executed on August 5, 1986, 
in which it was stated that at least 21 days before the sale, 
Notice of Foreclosure Sale was sent to the original owners.  
The property was purchased by the note holder at the 
foreclosure sale for $74,870.  The property was then conveyed 
to VA.

VA satisfied a claim on loan guaranty for $18,386, thus 
creating the veteran's loan guaranty indebtedness.  In 
December 1987 VA sold the property and, following adjustment, 
the amount of the veteran's loan guaranty indebtedness was 
reduced to $17,818.

The veteran initiated a request for waiver in October 1993.  
In November 1993 a Financial Status Report was submitted.  
The Financial Status Report reflects that the veteran worked 
as a sales associate and that his monthly net income was 
$820.  The reported monthly expenses totaled $789.  The 
expenses included $250 for rent or mortgage payment and $100 
for food.

Monthly payments on installment contracts and other debts 
were reported to total $439.  Listed payments included $90 to 
the Internal Revenue Service for back taxes with both an 
original and an unpaid balance listed to be in the amount of 
$39,455, and $349 for an auto loan with both an original and 
an unpaid balance of $8,795.  It was indicated that no amount 
was past due on these debts.  The veteran reported owning a 
1989 Ford pickup with a listed value of $9,000, and indicated 
that he had $50 in the bank.  Reported monthly expenses 
exceeded monthly income by $31.

In May 1994 another Financial Status Report was completed by 
the veteran.  The veteran also submitted copies of 1991, 1992 
and 1993 wage and tax statements.  The monthly net income of 
the veteran, who was employed in a retail store, totaled 
$920.  The reported monthly expenses totaled $908.  The 
expenses included $300 for rent or mortgage payment, $120 for 
food and $50 for utilities and heat  Monthly payments on 
installment contracts and other debts included $90 to the 
Internal Revenue Service for back taxes and $348 for an auto 
loan.  It was not indicated that any amount was past due on 
these debts.  The veteran reported owning a 1989 Ford pickup 
and indicated that he had $25 in the bank.  Reported monthly 
income exceeded monthly expenses by $12.

A hearing on appeal was conducted in August 1994.  The 
veteran testified that the foreclosure occurred after he lost 
his restaurant business due to economic conditions.  He 
related that he was led to believe by his former spouse, who 
had moved to Massachusetts and remarried, that the property 
would be taken care of as she had submitted a deed in lieu of 
foreclosure.  Both he and his wife left the property, 
virtually abandoning it.  He testified that he did not 
attempt to rent or sell the property, that he did not contact 
VA or the note holder, and that he abandoned the property.

At the time of the hearing, the veteran submitted another 
Financial Status Report, completed by him in August 1994.  
The veteran again submitted copies of 1991, 1992 and 1993 
wage and tax statements as well as a statement from the 
Internal Revenue Service and an account statement referring 
to his auto loan.  The monthly net income of the veteran, who 
had been employed with a retail store since 1989, was 
reported to total $880.

The veteran's reported monthly expenses totaled $878.  The 
expenses included $300 for rent or mortgage payment and $90 
for food. Monthly payments on installment contracts and other 
debts again included $90 to the Internal Revenue Service for 
back taxes and $348 for an auto loan.  It was not indicated 
that any amount was past due on these debts.  The veteran 
reported owning a 1989 Ford pickup and indicated that he had 
$20 in the bank.  Reported monthly income exceeded monthly 
expenses by $2.

Analysis

The law and regulations authorize a waiver of collection of a 
loan guaranty indebtedness from an appellant where both of 
the following factors are found to exist:  (1) After default 
there was a loss of the property which constituted security 
for the loan, and (2) collection of the indebtedness would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b); 
38 C.F.R. § 1.964(a).  The standard "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  (1) The fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the appellant; (5) the unjust enrichment 
of the appellant; and (6) whether the appellant changed 
positions to his/her detriment in reliance upon a granted VA 
benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all of the specifically enumerated elements 
applicable to a particular case. However, the issues of the 
fault of the veteran, balanced by the fault of the VA, unjust 
enrichment, and undue financial hardship, are more 
significant to the case before us.  Furthermore, although not 
an explicit element of equity and good conscience, the Board 
also looks to whether the veteran attempted to mitigate the 
indebtedness.

Fault should initially be considered relative to the degree 
of control the veteran had over circumstances leading to the 
foreclosure.  If control is established, even to a minor 
degree, the secondary determination is whether the debtor's 
actions were those expected of a person exercising a high 
degree of care, with due regard for the debtor's contractual 
responsibilities to the Government.  In the present case, the 
veteran was at all times in control of the subject property 
and debt obligation. While numerous attempts were made to 
contact the veteran after the initial default, there is no 
indication that he took any action to respond.  Direct 
control being established, the veteran was required to take 
those actions expected of a person exercising a high degree 
of care, with due regard to his contractual responsibility to 
the Government.

The Board notes that the VA was not responsible, legally or 
otherwise, for the apparent reason for the veteran's 
difficulty, the loss of his business.  The VA had simply 
guaranteed that the mortgage loan secured by the veteran's 
home would be paid.  The veteran's first uncured default was 
apparently the result of, as he has indicated, poor finances.  
The record reflects that, although the servicer had attempted 
to contact the veteran regarding the default, the veteran has 
acknowledged that he did not contact VA or the note holder.  
Moreover, although he may have believed that his former 
spouse had submitted a deed in lieu of foreclosure, he did 
not contact anyone to determine whether the deed was 
accepted, did not attempt to rent or sell the property but 
rather abandoned the property.  While the veteran may not 
have been able to control his financial situation himself, 
neither were his finances under the control of the VA.

In retrospect, the Board believes that it is clear that the 
veteran exhibited a lack of responsibility for his obligation 
to the Government as he vacated the property, without 
notifying the note holder or VA.  We find that he chose this 
course of action to the detriment of his contractual 
responsibility to the Government.  While he believed that his 
former spouse had made some effort to avoid foreclosure, he 
apparently moved from the subject property and had no further 
contact with the note holder or VA for a number of years.  
Therefore, the Board must find the existence of significant 
fault on the part of the veteran in the creation of the debt. 

One of the specifically enumerated elements to be considered 
under 38 C.F.R. § 1.965(a) is noted to be "a balancing of 
faults between the debtor and the VA."  There is no evidence 
that the VA shared responsibility for the creation of the 
indebtedness.

In contrast, the Board finds evidence of the potential for 
the veteran's unjust enrichment.  We are immediately reminded 
that, by acquiring a VA guaranteed loan, the veteran was able 
to purchase a home.  The record shows that, while the 
veteran's first uncured default occurred in January 1986, 
someone was still occupying the property a number of months 
later.  While the current record does not reflect the date 
that the veteran moved out, in any event, the veteran was 
apparently living mortgage-free on the property for a period 
of months after his first uncured default occurred.

An analysis of the veteran's most recent financial status and 
the potential impact of loan repayments on his ability to 
provide himself with the basic necessities of life is 
required, and the veteran did provide some financial data.  
The Board notes that, as of August 1994, reported monthly 
income exceeded monthly expenses by $2.  While the decision 
was made by the veteran in 1989 or thereafter to increase his 
monthly expenses by $348 in installment debts, he is 
nevertheless expected to accord a debt to the VA the same 
regard given to any other debt.  Although the veteran 
contends that repayment would cause financial disaster, 
considering the overall financial picture, the Board can not 
conclude that recovery of the overpayment would deprive the 
veteran of basic necessities.  

While the veteran's budget may be strained, not only is the 
veteran expected to accord a debt to the VA the same regard 
given to any other debt, the Board has determined that there 
was significant fault on the part of the veteran in the 
creation of the loan guaranty indebtedness.  We have also 
determined that he may have been unjustly enriched.  The 
Board has decided that the most equitable and objective 
measure of that indebtedness would be to hold the veteran 
responsible.  We find, therefore, that under the principles 
of equity and good conscience, taking into consideration all 
of the specifically enumerated elements of 38 C.F.R. 
§ 1.965(a), it would not be unfair to recover $17,818, plus 
accrued interest, the veteran's loan guaranty indebtedness, 
in reasonable regular installments, if appropriate.


ORDER

Waiver of recovery of the veteran's loan guaranty 
indebtedness, in the amount of $17,818, plus accrued 
interest, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

